Citation Nr: 0409866	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The claimant served on active duty for training (ACDUTRA) with the 
Ohio Army National Guard from April 24, 1991, to May 10, 1991, and 
from March 24, 1998, to May 12, 1998.

In June 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the Board 
and is ready for further review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

 There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to notice and the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  

A review of the record shows that the veteran has not been 
informed regarding this new legislation.  In light of the change 
in law brought about by the Veterans Claims Assistance Act of 2000 
(VCAA), the Board will remand this case to ensure that there is 
compliance with the notice and duty-to-assist provisions contained 
in this law.  The VCAA is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).   

Specifically, the VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  First, 
the VCAA imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA must 
inform the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 38 
U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail 
the agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, that 
the Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a complete 
or substantially complete application.  38 U.S.C.A. § 5103(a) 
(West 2002).  The amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b) details the procedures by which VA will carry 
out its duty to notify.  

The veteran must have notice of the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  

Here, the veteran has not received notice about the information 
and evidence not of record that is necessary to substantiate the 
claim; the information and evidence that VA will obtain; and the 
information and evidence that the claimant must submit, including 
a request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Thus the claim must be 
remanded to ensure that the veteran has received due process.  See 
Quartuccio, supra

Development such as that sought by this remand is consistent with 
the mandate of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  As indicated above, in re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the new law are met.  

In view of the above, the case is hereby REMANDED to the RO for 
the following action: 

1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent required by law.  In this 
regard, the veteran should receive specific notice as to the type 
of evidence necessary to substantiate his claim and the division 
of responsibilities between the veteran and VA in obtaining that 
evidence, including a request that the veteran submit any evidence 
that he has in his possession that is pertinent to his claim.  See 
Quartuccio, supra.  As part of the notice required under the new 
law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue here 
that has not already been made part of the record.  The RO should 
assist the veteran in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should notify the veteran of the 
records that were not obtained, explain the efforts taken to 
obtain them, and describe further action to be taken.  Once 
obtained, all records must be permanently associated with the 
claims folder.

2.  The RO should take any further development necessary and then 
readjudicate the issue on appeal.  

3.  If any benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC) and given the appropriate opportunity 
to respond before the claims file is returned to the Board for 
further review, as appropriate.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





